The Chancellor.
The return in this case is that Mr. Fitzgerald “ is not a lunatic and of unsound mind so far that he is unfit for the government of himself and of his propertythat is, though he is a lunatic and of unsound mind, he is not so to such a degree as, in the opinion of the jury, to incapacitate him for the management of himself and his estate. He is the subject of insane delusions, and, in the opinion of several competent and expert medical witnesses who have had excellent opportunities to observe him, is so insane as to be unfit to manage himself or his affairs. Having personally examined him, I am unwilling to let the inquisition stand. It will be set aside and a new commission ordered.